United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2453
                                   ___________

Ralph E. McCarthy,                    *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Beal Bank, SSB; Missouri Capital      *
Mortgage; John Vacey, doing business *
as Missouri Capital Mortgage;         * [UNPUBLISHED]
Springfield Title Company; Trustee    *
Does, 1 to 10,                        *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: August 4, 2006
                                Filed: August 11, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Ralph McCarthy appeals from the district court’s1 adverse judgment on his
claims arising out of the foreclosure of real property he used to secure a defaulted
bank loan. Upon careful review of the issues raised on appeal, we affirm.


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       First, we hold that the district court did not err in instructing the jury not to
consider evidence regarding issues McCarthy was foreclosed from raising due to his
failure to exhaust administrative remedies. See Tri-State Hotels, Inc. v. FDIC, 79
F.3d 707, 712 (8th Cir. 1996) (judicial review of claims governed by Financial
Institutions Reform, Recovery and Enforcement Act (FIRREA) is contingent on
completion of administrative process); Am. First Fed., Inc. v. Lake Forest Park, Inc.,
198 F.3d 1259, 1263 n.3 (11th Cir. 1999) (holder of note purchased from Resolution
Trust Corp. (RTC) stands in shoes of RTC and acquires RTC’s protected status under
FIRREA; thus, if maker of note was barred from asserting claim against RTC, it is
similarly barred from asserting claim against note holder). Second, we hold that the
district court did not abuse its discretion in denying McCarthy’s motion to amend his
complaint. See United States ex rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749
(8th Cir. 2005) (abuse-of-discretion standard; futility is valid basis for denying leave
to amend complaint); Bediako v. Stein Mart, Inc., 354 F.3d 835, 841 (8th Cir. 2004)
(district court did not abuse its broad discretion in denying plaintiff’s motion for leave
to amend complaint where litigation process was already in advanced stage and
plaintiff sought to add theories not presented in original complaint). Finally, we
conclude that the district court did not abuse its discretion in excluding as a trial
exhibit an agreement McCarthy concedes was negotiated in an effort to settle his
claim. See Fed. R. Evid. 408 (as general rule, evidence of offer of valuable
consideration to compromise claim is not admissible to prove liability for claim or its
amount; evidence of statements made in compromise negotiations likewise not
admissible); Kraft v. St. John Lutheran Church, 414 F.3d 943, 947 (8th Cir. 2005)
(review for abuse of discretion). While McCarthy now contends that the agreement
was “offered to show a Redemption agreement,” he has failed to show that he ever
presented such an argument to the district court.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________



                                           -2-